DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-11 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/5/19 was filed after the mailing date of the Claims on 3/15/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp [US 20160012465].
As per claim 1:	Sharp teaches a method of transferring game data of a user from a first platform to a second platform by executing computer readable instructions by one or more computer processors, the method comprising: 
a step of storing a first user identification information of the user on the first platform; [Sharp: 0085, 0835; the “user identification information of the user” can be given the broadest reasonable interpretation (BRI) as information that identifies the user or credential associated to the user per se, e.g. profile, event data, transaction or redemption data that include various information that identifies the user (or player). See also 0716, 0883]
a step of storing a second user identification information of the user on the second platform; [Sharp: 0085; transactions may be made between platforms (e.g. second platform); may involve one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of a user in the web-based transaction. As such, the “second user identification information of the user” per BRI may include address(es) or phone number as information of the transaction that identifies the user. See also 0883; user may access the system website 127 via a remote computer 95 to access user profile]
a step of encoding identification data including the second user identification information to generate an identification code; [Sharp: 0230, 0297]
a step of outputting the identification code to a second client device that uses the second platform; [Sharp: 0085; generated unique transaction codes, one or more generated unique validation codes, a user's system card number, a user's system PIN number, a one-time code delivered to the user via the system on a platform other than which the web-based transaction is made, and/or information pertaining to a total cost of the transaction. Per BRI, the “identification code” may include one-time code or transaction code sent to the user via the system on a platform as the second device on a second platform since transactions may be made between platforms. See also 0093, 0129, 0206, 0210, 0883-0084; examples of identification codes, devices, platforms]
a step of reading the identification code by a first client device that uses the first platform; [Sharp: 0192, 0206; read out codes, e.g. authentication, transaction, or CAPTCHA]
a step of generating link data that associates the first user identification information with the second user identification information included in the identification code read by the first client device; and [Sharp: 0210; the authentication code may comprise image data [6] selected from one or more of the group consisting of: a design, a 1D barcode, a 2D barcode, a data matrix code, a QR code, an image, a graphic, printed matter, text, characters, an alphanumeric code, a photo, indicia, user data [8], a color, and a CAPTCHA code image. According to some embodiments, the embedded information regarding an authentication code may comprise user data [8]. According to some embodiments, the embedded information regarding an authentication code may comprise one or more of a phone number [53], an account number [48], and/or a name [47] of an intended recipient [92] of an article having indicia thereon. Thus, various user identification information (first and second as discussed above) are linked by either password, image or indicia, etc. to an authentication code per se]
a step of identifying the game data based on the second user identification information [Sharp: 0716; game details related to redemption data of the user] and the link data and providing a game to the second client device by using the game data. [Sharp: 1031, 1057]
Claim 2:  Sharp: 0192, 0206; discussing the method according to claim 1, wherein the identification code is an optically readable code.

Claim 4:  Sharp: 0729, 0976; discussing the method according to claim 1, further comprising: a step of transmitting a notification of completion to the second platform in response to the association of the first user identification information with the second user identification information included in the identification code.
Claim 5:  Sharp: 0976, 01013; discussing the method according to claim 4, further comprising: a step of initiating the game on the second client device in response to reception of the notification of completion by the second platform.
Claim 6:  Sharp: 0208; discussing the method according to claim 4, wherein the identification code further includes a nonce, and the notification of completion is generated to include the nonce included in the identification code received from the first client device.
Claim 7:  Sharp: 0691; discussing the method according to claim 1, wherein an electronic signature is attached to the identification data, and in the step of generating the link data, the first user identification information is associated with the second user identification information included in the identification code when it is determined by using a public key that the identification data is valid.
Claim 8:  Sharp: 0919; discussing the method according to claim 1, wherein the identification code further includes expiration information indicating when the identification code expires, and in the step of generating the link data, the first user 
Claim 9:  Sharp: 0085, 0256; discussing the method according to claim 1, wherein the identification code further includes an issuer name indicating an issuer of the identification code, and in the step of generating the link data, the first user identification information is associated with the second user identification information included in the identification code when the issuer name included in the identification code is valid.
As per claim 10:	Sharp teaches a computer-readable tangible non-transitory storage medium comprising a program for transferring game data of a user from a first platform to a second platform, the program including executable instructions that, when executed, cause one or more computer processors to perform: 
a step of storing a first user identification information of the user on the first platform; [Sharp: 0085, 0835; the “user identification information of the user” can be given the broadest reasonable interpretation (BRI) as information that identifies the user or credential associated to the user per se, e.g. profile, event data, transaction or redemption data that include various information that identifies the user (or player). See also 0716, 0883] 
a step of storing a second user identification information of the user on the second platform; [Sharp: 0085; transactions may be made between platforms (e.g. second platform); may involve one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of a user in the web-based transaction. As such, the “second user identification information of the user” per BRI may include address(es) or phone number as information of the transaction that identifies the user. See also 0883; user may access the system website 127 via a remote computer 95 to access user profile]
a step of encoding identification data including the second user identification information to generate an identification code; [Sharp: 0230, 0297]
a step of outputting the identification code to a second client device that uses the second platform; [Sharp: 0085; generated unique transaction codes, one or more generated unique validation codes, a user's system card number, a user's system PIN number, a one-time code delivered to the user via the system on a platform other than which the web-based transaction is made, and/or information pertaining to a total cost of the transaction. Per BRI, the “identification code” may include one-time code or transaction code sent to the user via the system on a platform as the second device on a second platform since transactions may be made between platforms. See also 0093, 0129, 0206, 0210, 0883-0084; examples of identification codes, devices, platforms] 
a step of reading the identification code by a first client device that uses the first platform; [Sharp: 0192, 0206; read out codes, e.g. authentication, transaction, or CAPTCHA]
a step of generating link data that associates the first user identification information with the second user identification information included in the identification code read by the first client device; and [Sharp: 0210; the authentication code may comprise image data [6] selected from one or more of the group consisting of: a design, a 1D barcode, a 2D barcode, a data matrix code, a QR code, an image, a graphic, printed matter, text, characters, an alphanumeric code, a photo, indicia, user data [8], a color, and a CAPTCHA code image. According to some embodiments, the embedded information regarding an authentication code may comprise user data [8]. According to some embodiments, the embedded information regarding an authentication code may comprise one or more of a phone number [53], an account number [48], and/or a name [47] of an intended recipient [92] of an article having indicia thereon. Thus, various user identification information (first and second as discussed above) are linked by either password, image or indicia, etc. to an authentication code per se]
a step of identifying the game data based on the second user identification information [Sharp: 0716; game details related to redemption data of the user] and the link data and providing a game to the second client device by using the game data. [Sharp: 1031, 1057]

As per claim 11:	Sharp teaches a system for transferring game data of a user from a first platform to a second platform, the system comprising: 
one or more processors; and [Sharp: 0719]
one or more storages [Sharp: 0719] storing a first user identification information, a second user identification information, and game data of the user on the first platform in association with the first user identification information  , the first user identification information being used to identify the user on the first platform [Sharp: 0085, 0835; the “user identification information of the user” can be given the broadest reasonable interpretation (BRI) as information that identifies the user or credential associated to the user per se, e.g. profile, event data, transaction or redemption data that include various information that identifies the user (or player). See also 0716, 0883], the second user identification information being used to identify the user on the second platform; [Sharp: 0085; transactions may be made between platforms (e.g. second platform); may involve one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of a user in the web-based transaction. As such, the “second user identification information of the user” per BRI may include address(es) or phone number as information of the transaction that identifies the user. See also 0883; user may access the system website 127 via a remote computer 95 to access user profile] 
wherein the one or more processors execute computer readable instructions to: 
encode identification data including the second user identification information to generate an identification code; [Sharp: 0230, 0297]
cause a second client device that uses the second platform to output the identification cord; [Sharp: 0085; generated unique transaction codes, one or more generated unique validation codes, a user's system card number, a user's system PIN number, a one-time code delivered to the user via the system on a platform other than which the web-based transaction is made, and/or information pertaining to a total cost of the transaction. Per BRI, the “identification code” may include one-time code or transaction code sent to the user via the system on a platform as the second device on a second platform since transactions may be made between platforms. See also 0093, 0129, 0206, 0210, 0883-0084; examples of identification codes, devices, platforms] 
cause a first client device that uses the first platform to read the identification code; [Sharp: 0192, 0206; read out codes, e.g. authentication, transaction, or CAPTCHA]
generate link data that associates the first user identification information with the second user identification information included in the identification code read by the first client device; and [Sharp: 0210; the authentication code may comprise image data [6] selected from one or more of the group consisting of: a design, a 1D barcode, a 2D barcode, a data matrix code, a QR code, an image, a graphic, printed matter, text, characters, an alphanumeric code, a photo, indicia, user data [8], a color, and a CAPTCHA code image. According to some embodiments, the embedded information regarding an authentication code may comprise user data [8]. According to some embodiments, the embedded information regarding an authentication code may comprise one or more of a phone number [53], an account number [48], and/or a name [47] of an intended recipient [92] of an article having indicia thereon. Thus, various user identification information (first and second as discussed above) are linked by either password, image or indicia, etc. to an authentication code per se]
identify the game data based on the second user identification information [Sharp: 0716; game details related to redemption data of the user] and the link data and provide a game to the second client device by using the game data. [Sharp: 1031, 1057] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435